Exhibit 10.3

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
July 22, 2016 (the “Effective Date”), is by and among FABRINET, an exempted
company incorporated with limited liability in the Cayman Islands (the
“Company”), the Designated Borrowers (together with the Company, the “Borrowers”
and each a “Borrower”), the Guarantors party hereto, the Lenders party hereto
and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Company, the Designated Borrowers, Subsidiaries of the Company from
time to time party thereto (the “Guarantors”), certain banks and financial
institutions from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, are parties to that certain Credit
Agreement dated as of May 22, 2014 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders party hereto, constituting the Required Lenders, are
willing to amend the Credit Agreement in accordance with and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to Section 6.01(c). Section 6.01(c) of the Credit Agreement is
hereby amended by deleting the phrase “thirty (30) days” and replacing such
phrase with “sixty (60) days”.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the
Effective Date upon satisfaction (or waiver) of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders
constituting the Required Lenders and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Company such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Effective Date, as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties of the Company and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct (except to the extent such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects (except to the
extent such representations and warranties relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date), provided that the representations
and warranties contained in Sections 5.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b) of the Credit Agreement, respectively.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

(g) The Loans and other amounts payable by the Borrowers pursuant to the Credit
Agreement are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

 

2



--------------------------------------------------------------------------------

3.3 Reaffirmation of Obligations. Each Loan Party hereby ratifies each Loan
Document to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of each Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5 Expenses. The Company agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable and documented
fees and expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[SIGNATURES ON THE FOLLOWING PAGES]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMPANY:     FABRINET,     an exempted company incorporated with limited
liability     in the Cayman Islands     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   C. F. O. DESIGNATED BORROWERS:     FABRINET
WEST, INC.,     a California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   C. F. O.     FABRITEK, INC.,     a
California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Director

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:     FABRINET CO., LTD.     a limited liability company incorporated
under the laws     of Thailand     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Director     FABRINET CHINA HOLDINGS     a
limited liability company incorporated under the laws     of Mauritius     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   Director     FABRINET USA, INC.,     a
California corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   C. F. O.     FBN NEW JERSEY MANUFACTURING,
INC.,     a Delaware corporation     By:  

/s/ Toh-Seng Ng

    Name:   Toh-Seng Ng     Title:   C. F. O.

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:  

/s/ Ronaldo Naval

    Name:   Ronaldo Naval     Title:   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

BANK OF AMERICA, N.A.,

as a Lender

    By:  

/s/ Jeremy Fernandez

    Name:   Jeremy Fernandez     Title:   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

HSBC BANK USA, National Association,

as a Lender

    By:  

/s/ Radmila Stolle

    Name:   Radmila Stolle     Title:   Vice President

 

RESTRICTED - SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

SUNTRUST BANK,

as a Lender

    By:  

/s/ Min Park

    Name:   Min Park     Title:   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

   

SILICON VALLEY BANK,

as a Lender

    By:  

/s/ Stephen Chang

    Name:   Stephen Chang     Title:   Vice President

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT